         Case 4:19-cv-00564-LPR Document 22 Filed 08/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GARY LEWIS BROWN                                                                   PLAINTIFF
ADC #115152

v.                             Case No. 4:19-cv-00564-LPR-JTR

DEPUTY PARKER, Pulaski County Jail,                                            DEFENDANTS
SERGEANT CARDER, Pulaski County Jail,
LIEUTENANT BRAWLEY, Pulaski County Jail,
SHERIFF ERIC HIGGINS, Pulaski County Jail,
SERGEANT D. MUSADDIQ, Pulaski County Jail,
MAJOR M. BRIGGS, Pulaski County Jail

                                         JUDGMENT

       Pursuant to the Order that was entered on August 13, 2021, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.

       IT IS SO ADJUDGED this 13th day of August, 2021.



                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
